internal_revenue_service index no number release date cc ebeo br plr-112686-99 november taxpayer dear this is in reply to a letter dated date requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment of contributions and reimbursements under a self-insured medical expense reimbursement plan taxpayer is a partnership that offers a group_health_plan the plan to both its partners and its non-partner employees currently the plan consists of a self-funded component for the benefit of its eligible non-partner employees and an insured component for the benefit of its eligible partners as of date there were over partners participating in the insured component of the plan and over non- partner employees participating in the self-insured component of the plan partners and non-partners alike may choose either single or family_coverage the premium payments for the insured component of the plan are set by the insurer and are paid_by each partner who is a participant in the plan taxpayer proposes to amend the plan to eliminate the insured component of the plan and cover all eligible persons including eligible partners under one self-funded health plan after the amendment the eligible medical_expenses of partners and non-partner employees participating in the plan will be reimbursed by the plan from a dedicated account funded with premium payments made by the participants both partners and non-partner employees as well as contributions directly by taxpayer the amount of the premium will be determined by taxpayer prior to the beginning of each plan_year in consultation with its independent third party administrators the premium will be calculated by examining the past claims experience of the pool of plan participants as a whole in order to project future claims and administration_expenses taxpayer will then charge each participating partner and non-partner employee on a monthly basis a pro_rata share of the projected claims and administrative costs of the plan both partners and non-partner employees will be charged the same premium depending on the type of coverage elected ie single or family_coverage premiums may vary among the various geographical locations where the taxpayer maintains offices however it is not anticipated that premiums will vary for any other reason taxpayer will subsidize a portion of the premium on behalf of its non-partner employees all premium payments including the portion of the non-partner employee premium paid_by taxpayer will be deposited into a dedicated account from which administrative expenses and eligible medical_expenses under the plan will be paid on behalf of all plan participants if the total premium payments are in excess of the claims and expenses_incurred for a plan_year the excess will be used to pay claims and expenses of the plan incurred in the following plan_year and thus reduce premium payments for all participants in that following or subsequent plan_year if the total premium payments for a plan_year are less than the claims and expenses of the plan for the year taxpayer will make a contribution to the dedicated account to cover the deficit to the extent the deficit is allocable to partners taxpayer will charge a pro_rata portion of that amount to each participating partner as additional premium unless the deficit is de minimus the portion of the deficit allocable to non-partner employees will be paid_by taxpayer taxpayer will contract with an excess risk or stop-loss carrier to insure itself against catastrophic health claims covering eligible partners and non-partner employees you have requested rulings that the plan after the proposed amendment will be an arrangement having the effect of accident_or_health_insurance as that phrase it used in sec_104 of the internal_revenue_code the code after the proposed amendment payments from the plan made to or for the benefit of partners for themselves and their dependents will be excludable from the partners’ income under sec_104 of the code and premium payments made by individual partners for coverage under the plan will be deductible by them under sec_162 of the code subject_to the limitations of that provision sec_61 of the code provides that except as otherwise specifically provided gross_income means all income from whatever source derived one specifically provided exception to inclusion under sec_61 of the code is sec_104 which provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer sec_162 of the code provides that in the case of an individual who is an employee within the meaning of sec_401 there shall be allowed as a deduction under this section an amount equal to the applicable_percentage of the amount_paid during the taxable_year for insurance which constitutes medical_care for the taxpayer his spouse and dependents the parenthetical language or through an arrangement having the effect of accident_and_health_insurance in sec_104 was added to the code by sec_311 of the health insurance portability and accountability act of hipaa 1996_43_irb_7 effective for taxable years beginning after date hipaa sec_311 also increased the amount of the deduction under sec_162 of the code the legislative_history of sec_311 increase in deduction for health insurance costs of self-employed individuals states that under present law self-employed individuals are entitled to deduct percent of the amount_paid for health insurance for the self- employed individual and the individual’s spouse and dependents the 30-percent deduction is available in the case of self-insurance as well as commercial insurance the self-insured plan must in fact be insurance eg there must be appropriate risk shifting and not merely a reimbursement arrangement the house conference_report states that the legislation provides that payments for personal_injury_or_sickness through an arrangement having the effect of accident_or_health_insurance and that are not merely reimbursement arrangements are excludable from income in order for the exclusion to apply the arrangement must be insurance eg there must be adequate risk shifting sec_311 equalizes the treatment of payments under commercial insurance and arrangements other than commercial insurance that have the effect of insurance thus under the provision a self-employed_individual who receives payments from such an arrangement could exclude the payments from income h_r rep no 104th cong 2d sess a self-employed_individual may deduct payments to a self-funded health plan but only if the plan has the characteristics of insurance an essential indicia of accident_or_health_insurance is the shifting of risk insurance must shift the risk of economic loss from the insured and the insured’s family to the insurance program and must distribute the risk of this economic loss among the participants in the program 312_us_531 in the context of this type of insurance risk shifting will occur when an insurer agrees to protect the insured or a third-party beneficiary against a direct or indirect economic loss arising from a defined contingency involving an accident or health risk see 66_tc_1068 and 353_us_81 the risk shifting occurs because the insurer assumes another’s risk of economic loss in exchange for the payment of a premium by the insured or other payor in the instant case and under the specific facts presented in return for the payment of a premium the risk of economic loss in the event of personal_injury_or_sickness is shifted from the partner and the partner’s family to the plan and distributed among the plan’s participants therefore the plan as amended is an arrangement having the effect of accident_or_health_insurance accordingly based on the representations made and authorities cited above we conclude as follows the plan after the proposed amendment making it self-funded for its partners and non-partner employees alike will be an arrangement having the effect of accident_or_health_insurance as that phrase it used in sec_104 of the code after the proposed amendment making the plan self-funded for its partners and non-partner employees alike payments from the plan made to or for the benefit of partners for themselves and their dependents will be excludable from the partners’ income under sec_104 of the code premium payments made by individual partners for coverage under the self-funded plan will be deductible by them under sec_162 of the code subject_to the limitations of that provision no opinion is expressed or implied concerning the tax consequences under any other provision of the code or regulations other than those specifically stated above these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely yours harry beker chief branch no office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
